El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Celedonio Álvarez demandó a Antonio l.9, Antonio 29, Pe-trona y Alejandro Candelario, herederos de Francisca Cle-mente, para que le otorgaran la escritura pública de la venta que la dicha Francisca Clemente le había hecho hacía unos catorce años de un condominio de una cuarta parte de un solar de 5,862 metros cuadrados, situado en Machucha!, Santurce.
Fue el pleito a juicio. Ambas partes practicaron su prueba y la corte dictó sentencia en contra de los demanda-dos. Estos apelaron y señalan en su alegato diez errores todos en relación con la apreciación de la prueba.
*144Para fundar su sentencia el juez de distrito emitió una cuidadosa opinión. Hemos estudiado la evidencia y aunque encontramos que deja algo que desear, sin embargo, no creemos que pueda afirmarse que no sostiene las conclusio-nes del juez de distrito. El alegato de los apelantes revela un estudio paciente e inteligente de la prueba. Contiene veinte y dos nutridas páginas escritas en maquinilla. He-mos examinado todos los errores a la luz de la jurispru-dencia que cita aplicándola a los beclios del caso y si bien reconocemos la fuerza de sus contenciones, no nos sentimos justificados para sustituir nuestro juicio por el juicio del juez sentenciador. Es éste uno de esos casos en que cla-ramente juega un papel decisivo la credibilidad que me-rezcan los testigos que ante el tribunal declaren, y la corte de distrito, que estaba en mejores condiciones que nosotros para ello, se decidió de modo claro, expreso, por los testi-gos del demandante.
Se trata de un solar en Santurce. Muy poco valían las tierras allí bace treinta o cuarenta años. Por cuerdas se vendían y no por metros. Hoy su valor es muy subido. María, Micaela, Juan y Francisca Clemente eran los due-ños de la totalidad de la finca en cuestión, sin que su título estuviera inscrito en el registro de la propiedad. Sobre esto no bay disputa.
Se alega en la demanda que bacía unos catorce años Francisca Clemente vendió su participación en la finca al demandante Celedonio Álvarez por $558.60, pagados de con-tado; que la venta se bizo Constar en un documento pri-vado, habiendo muerto la vendedora sin llegar a otorgar la escritura pública correspondiente; que el demandante entró en posesión desde la compra y fue respetado en ella por los herederos demandados a la muerte de la vendedora, y que en 1924 se tramitó un expediente de dominio en el que se hicieron aparecer como condueños los demandados com-prometiéndose éstos a otorgar luego la escritura a favor del demandante, lo que no hicieron. De ahí el pleito.
*145Para probar la venta, declaró el demandante. Si su declaración es cierta, ella por sí sola es bastante. Y la corte le dió' entero crédito.
El demandante no pndo presentar el documento. Ase-guró qne lo tenía guardado en sn casa, qne era nn ranchito de paja, y se qnemó al incendiarse totalmente el rancho. La existencia del incendio de la casa se prueba además por otro testigo.
Según la declaración del demandante, Pedro Falú fné testigo del documento, pero no pndo ser llamado a decla-rar por haber fallecido a la fecha del juicio.
El demandante era nn hombre pobre, ganaba mny poco y tenía una larga familia. No sabía leer ni escribir. Dice que tenía reunidos $315 y lo demás lo reunió entre sus her-manos. Fueron éstos los que se instalaron en el terreno y sobre él viven desde entonces.
La dificultad para reunir el dinero, la destrucción del documento y la muerte de la vendedora y del único testigo que intervino en el contrato, son en verdad desfavorables para el demandante. Su presencia, su manera de declarar, su aparente hombría de bien debieron influir mucho en el ánimo de la corte sentenciadora para darle crédito. El he-cho de la posesión no interrumpida durante catorce años, debió influir también.
No fué ésa toda la prueba. Una de las condueñas, Ursula Urguijo, hija de una de las Clemente, se mostró ente-rada de la venta a Alvarez, aunque por referencia, aceptó la posesión de Alvarez y su ayuda proporcional con los de-más condueños para el pago de las contribuciones/ Tam-bién declaró favorablemente al demandante otro de los con-dueños, Guillermo llamos.
Por último sucedió que llegó un momento en que los condueños no pudieron pagar las contribuciones y acudie-ron a un hombre que tenía más recursos materiales que ellos y más conocimientos, Cándido Fernández. Éste pro-metió facilitar el dinero y hacer tramitar un expediente de *146dominio, siempre que se le cediera un solar de seiscientos metros. Así lo acordaron. Y Fernández finalmente no sólo recibió lo prometido sino que se convirtió en dueño de tres cuartas partes de la finca, quedando así él el único otro condueño, bien sea con el demandante, ya con los demanda-dos. Entre otras cosas, Fernández declaró en el juicio lo que sigue:
“Yo sé que Celedonio Álvarez posee una finca en el Machuchal porque yo intervine, o mejor dicho, compré tres partes a la sucesión Clemente, y no tenían escritura y cuando se hizo la escritura se llamó a la sucesión Candelario, que compareció Álvarez también, de-lante del abogado de Jesús en un expediente de dominio; ellos con-fesaron que la mamá le había vendido a Celedonio Álvarez ese te-rreno, y al llamarle la atención de Jesús que si hacían el expediente a nombre de ellos que ellos tendrían que darle la escritura a Álvarez, contestaron que no tenían inconveniente siempre que pagase $20.00 que había quedado a deber.”
Loa apelantes hacen, esfuerzos extraordinarios en su ale-gato para impugnar el testimonio de Fernández y logran establecer ciertas contradicciones. Eso no obstante la afir-mación de Fernández de que los demandados admitieron que se había vendido la finca al demandante, quedó en pie y a ella dió entero crédito el juez sentenciador. Y aunque tengamos dudas, dadas las circunstancias concurrentes, no son ellas bastantes para alterar el juicio del tribunal a quo.
La prueba de los demandados consistió en el expediente de dominio de que se ha hecho mérito del cual resulta que son dueños del condominio en cuestión con su derecho ins-crito en el registro de la propiedad, y en las declaraciones de Pedro Figueroa, Antonio Candelario y el dicho Cándido Fernández.'
Fernández se sostuvo en lo expuesto anteriormente ; Figueroa trató de demostrar que ciertos extremos de. la de-claración de Fernández no eran ciertos y el interés de Fer-nández contrario a los demandados, y el demandado Can-*147delario negó las admisiones que le atribuía Fernández y declaró vagamente sobre la historia del caso.
Se insiste mucho en que el demandante debió haber llevado a la silla de los testigos al abogado que según Fer-nández aconsejó que el expediente de dominio se tramitara a nombre de los demandados en cuanto al condominio en cuestión para que éstos luego otorgaran la escritura de venta a favor del.demandante y que escuchó las admisiones de los demandados. Su declaración hubiera sido en verdad de extraordinaria importancia, quizá de influencia decisiva, pero sin ella, creyendo como creyó la corte al demandante y a Fernández, el caso es menos fuerte, pero no sin base.
Por virtud de todo lo expuesto, sin detenernos a analizar uno por uno los diez errores señalados, lo que extendería considerablemente esta opinión, sin beneficio para la juris-prudencia, entendemos que debe confirmarse la sentencia apelada.